DETAILED ACTION

This office action is in response to the Applicants response filed 12/1/2020. Claims 21-40 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants remarks, filed 12/1/2020, with respect to the rejection(s) of claims 21-40 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 27, 28, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 15 of U.S. Patent No. 10,498,625. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Patent 10,938,640. A comparison of the claims are shown below:

Pending Application 16/697032
Patent No. 10,498,625

21. (Previously presented) A system, comprising: a client computer implemented by one or more computing devices comprising one or more hardware processors, the client computer configured to: send, to a worker registry service, a request for one or more particular worker nodes, wherein the request specifies worker node criteria for executing one or more test cases by the one or more particular worker nodes; receive from the worker registry service, a response identifying the one or more particular worker nodes selected from a 

22. (Previously presented) The system of claim 21, wherein the one or more particular worker nodes are selected based on a plurality of status updates received from the plurality of worker nodes, the status updates indicating, for different ones of the plurality of worker nodes, respective test environments and respective workload capacities.



28. (Previously presented) The method of claim 27, wherein the one or more particular worker nodes are selected based on a plurality of status updates received from the plurality of worker nodes, the status updates indicating, for different ones of the plurality of worker nodes, respective test environments and respective workload capacities.

34. (Previously presented) One or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more processors: send, by a client computer to a worker registry service, a request for one or more particular worker nodes, wherein the request specifies worker node criteria for executing one or more test cases by the one or more particular 
35. (Previously presented) The one or more non-transitory computer-readable storage media as recited in claim 34, wherein the one or more particular worker nodes are selected based on a plurality of status updates received from the plurality 


5. (Currently amended) A method, comprising: receiving, at a worker registry service from a client computer, a request for one or more worker nodes, wherein the request specifies worker node criteria for executing one or more test cases; receiving, at the worker registry service from a plurality of worker nodes, a plurality of status updates indicating respective test environments and respective workload capacities; selecting, based at least in part on the respective workload capacities of the plurality of worker nodes and on test environments 

15. (Original) A method, comprising: sending, from a worker node, a status update for a worker registry service, wherein the status update indicates a test environment and a workload capacity; receiving, at the worker node, a request from a client computer that bypasses the worker registry service, wherein the request specifies instructions for executing one or more test cases that test a system under test; executing, in accordance with the instructions, the one or more test cases to generate one or more test results collected from the 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOE CHACKO/Primary Examiner, Art Unit 2456